[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This case comes before this court by way of a Motion for Modification of Alimony and Support pendente lite (#140). The Court, having heard the testimony of both parties, and having considered the evidence presented at hearing, as well as the factors enumerated in Sections 46b-56, 46b-82,46b-83, 46b-84, and 46b-86, as well as 46b-215a of the Connecticut General Statutes, including the Child Support and Arrearage Guidelines Regulations, hereby makes the following findings:
1. That there has been a substantial change of circumstances since the date of the last order, in that the base income of the defendant has increased from $85,000 to $125,000 per annum.
2. That it is equitable and appropriate that the existing order be modified. CT Page 8839
IT IS HEREBY ORDERED THAT:
1. Plaintiffs Motion for modification is HEREBY GRANTED.
2. Commencing July 1, 2001, and monthly thereafter, the husband shall pay to the wife the sum of $5,000 as and for periodic unallocated alimony and child support, until further order of court.
3. The Court hereby orders a Contingent Wage Withholding Order pursuant to Section 52-362 C.G.S. in order to secure the support orders.
SHAY, J.